DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.

 Response to Amendment
	Applicant amendment filed 01/18/2022 has been entered. Applicant amendments to the claims overcome the previous 112(b) rejection set forth in the Office Action mailed 09/17/2021. The 112(b) rejections are withdrawn. 

Status of Claims
	Claims 1-2, 6-13, and 16-24 remain pending in the application. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Paragraph [0013] cites reference Society for biomolecular screening. ANSI/SBS 1-2004: Microplates- Footprint Dimensions, ANSI/SBS 2-2004: Microplates – Height Dimensions, ANSI/SBS 3-2004: Microplates – Bottom Outside Flange Dimensions and ANSI/SBS 4-2004: Microplates – Well Positions that does not appear in any of the currently filed IDS and has not been considered unless it is on the PTO-892. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Paragraph [0013] contains a hyperlink to sbsonline.org. 

Claim Objections
Claims 1 and 22 objected to because of the following informalities:
Claim 1 should have a colon at the end of line 3, to recite “the body having:”
Claim 22 should have colons at the ends of lines 4 and 14 such that they recite “the body including:” and “the cap including:” respectively.  
Appropriate correction is required.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “contact surface of the widened upper end of the well of the multi-well plate”. It is unclear what “the widened upper end” is referring to as no widened upper end of a micro-well plate has been recited prior. Claim 1 does recite a well of a multi-well plate, but does not state that the well has a widened upper end.
It is suggested to amend the claim such that it recites “contact surface of the upper end of the well of the multi-well plate” or “contact surface of a widened upper end of the well of the multi-well plate”
Claim 8 is rejected by virtue of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 6-8, 10-13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US-2010/0120133-A1) in view of Abel (US-2010/0227773-A1).
Regarding claim 1, Walsh teaches a sample holder (separation device 2) for containing a substance in a solid form screening process, the sample holder (2) comprising ([0033], [0034], Figures 1 and 2): 
a body that is rotationally symmetric around a longitudinal axis thereof, the body having
	It is seen in Figure 1 that the separation device 2 (sample holder) has a body that is symmetric around a longitudinal axis. 
a sidewall portion having a cylindrical-shaped lower section, a protruding section (ridge structure or ledge 8), and a cap receiving upper section (threads 12), the protruding section (8) extending between the lower section and the cap receiving upper section (12) and laterally projecting therefrom, the cylindrical-shaped lower section of the sidewall portion being configured to fit within a well of a multi-well plate, and the protruding section (8) of the sidewall portion being configured to sit against an edge of the well of the multi-well plate, 
	Figure 2 shows the cross section of Figure 1 where the separation device 2 (sample holder) has sidewalls, where the ledge 8 (protruding section) is formed on the sidewall. In the annotated Figures 1 and 2 it is understood that there is a cylindrical-shaped lower section. [0034] recites “the separation device 2 comprises a lower portion 6, generally having a cylinder shape”. The annotated Figures 1 and 2 below further shows that the cap receiving section will be where threads 12 are. The ledge 8 (protruding section) extends between the lower section and the threads 12 (cap receiving section) and projects laterally. 
a bottom portion (optical window 19) ([0034], Figures 1 and 2), and 
a hollow interior limited by the sidewall portion and the bottom portion (19),
	There is a hollow interior denoted by reference numbers 16 for a middle tapered section and 18 for a capillary tube which are enclosed by the sidewalls of the separation device 2 (sample holder) and the optical window 19 (bottom portion).  
wherein the bottom portion (19) and the sidewall portion form an essentially right angle within the interior of the body,
	Seen in Figure 2, the optical window 19 (bottom portion) forms a right angle with the interior sidewalls of the separation device 2 (sample holder).  
wherein the bottom portion (19) has a thickness of about 150 micrometer or less, the thickness of the bottom portion (19) being less than a thickness of the cylindrical-shaped lower section of the sidewall portion.
It is recited by [0033] of Walsh that “the optical window is as thin as possible to reduce interference with spectroscopic interrogation. For example, the window can have a thickness of less than about 0.20 inches, e.g., less than about 0.15, 0.10, or 0.05 inches.” It is seen in Figure 2 that the thickness of the optical window 19 (bottom portion) is thinner than the cylindrical-shaped lower section of the sidewall portion. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum thickness of the optical window to a range of 150 micrometers or less which would allow for the minimization of interference with spectroscopic interrogation (Walsh; [0033]) (MPEP § 2144.05 (II)). 

    PNG
    media_image1.png
    416
    626
    media_image1.png
    Greyscale

Regarding the limitation: “the cylindrical-shaped lower section of the sidewall portion being configured to fit within a well of a multi-well plate, and the protruding section of the sidewall portion being configured to sit against an edge of the well of the multi-well plate” are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Walsh and the apparatus of Walsh is capable of fitting within a multi-well plate, with the ledge being capable of sitting against an edge of the well of the multi-well plate. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Walsh (see MPEP §2114).
Walsh does teach where the optical window is composed of any material that is transparent to light, including materials such as acrylic, methacrylate, quartz, fused silica, sapphire, a cyclic olefin copolymer, or cyclo olefin polymer, where the entire container is made of the optical window material (Walsh; [0033]), however Walsh does not teach wherein the bottom portion is made of a thermoplastic polyimide. 
In the analogous art of optical systems for the detection of luminescence with at least one excitation light source and a detector, Abel teaches optical film waveguides (Abel; [0003], [0038]). 
Specifically, Abel teaches where an optically transparent layer “can comprise glass, quartz, or transparent thermoplastic plastics, preferably of the group comprising polycarbonate, polyimide, polymethylmethacrylate, or polystyrene.” (Abel; [0039]). 
Examiner further finds that the prior art contained a device/method/product (i.e., an optical window) which differed from the claimed device by the substitution of component(s) (i.e., material of the optical window being: acrylic, methacrylate, quartz, fused silica, sapphire, a cyclic olefin copolymer, or cyclo olefin polymer) with other component(s) (i.e., a thermoplastic polyimide), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., the materials of the optical window of Walsh and have them be the thermoplastic polyimide), and the results of the substitution (i.e., having an optically transparent material) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the material of the optical window of reference Walsh with thermoplastic polyimide of reference Abel, since the result would have been predictable.
Regarding claim 2, modified Walsh further teaches wherein the sidewall portion and the bottom portion are one single piece made of the thermoplastic polyimide.
As recited by [0033] of Walsh, “In one embodiment, the entire container is made of optical window material.” And as Walsh has been modified with Abel such that the material is a thermoplastic polyimide, the entire device will be made out of the same material. And as seen in Figure 2 it can be seen that the entire separation device 2 (sample holder) is a single piece. 
Regarding claim 6, modified Walsh further teaches wherein the protruding section has an outer diameter that exceeds an outer diameter of the cylindrical-shaped lower section and the cap receiving upper section of the sidewall portion outside the protruding section.
As seen in Figure 2 of Walsh, the ledge 8 (protruding structure) protrudes further than the diameters of the cylindrical-shaped lower section and the threads 12 (cap receiving upper section). 
Regarding claim 7, modified Walsh teaches the sample holder according to claim 6. Modified Walsh further teaches wherein the protruding section of the sidewall portion forms a lower step, the lower step having an abutting surface configured to sit against a horizontal contact surface of the widened upper end of the well of the multi-well plate.
As seen in Figure 2 of Walsh, the bottom surface of the ledge 8 (protruding section) forms a lower step that has an abutting surface. 
The limitation: “configured to sit against a horizontal contact surface of the widened upper end of the well of the multi-well plate” is directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by modified Walsh and the apparatus of modified Walsh is capable of sitting against a horizontal contact surface of the widened upper end of the well of the multi-well plate. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Walsh (see MPEP §2114).
Regarding claim 8, modified Walsh teaches the sample holder according to claim 7. Modified Walsh further teaches wherein the protruding section of the sidewall portion forms an upper step, the upper step being spaced from a top, open end of the body, by the cap receiving upper section of the sidewall portion, and configured to abut with a bottom end of a cap of the sample holder. 
Seen in Figure 2 of Walsh, the ledge 8 (protruding section) has an upper surface, and is spaced apart from the opening 9 of the separation device 2 (sample holder) by the threads 12 (cap receiving upper section). [0034] of Walsh recites that “The externally projecting ridge structure or ledge 8 can function as a stop for the closure cap 4…” It is seen in Figure 1 of Walsh that cap 4 sits against the upper surface of the ledge 8 (protruding section).
Regarding claim 10, modified Walsh teaches the sample holder according to claim 6. While modified Walsh is not specific with regards to the thickness of the protruding section in relation to the cylindrical-shaped lower section and cap receiving upper section of the sidewall outside the protruding section to be 400 micrometer to about 200 micrometer bigger, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum thickness of the protruding section (ledge 8) to a range of 400 to 200 micrometer bigger than the cylindrical shaped lower section and cap receiving upper section which would allow for the ledge 8 to function as a stop for the closure cap (Walsh; [0034]) (MPEP § 2144.05 (II)).   
Regarding claim 11, modified Walsh further teaches a cap adapted to be arranged on the cap receiving upper section of the sidewall portion of the body to close the interior of the body.
[0034] of Walsh states that the separation device 2 (sample holder) has an opening 9 and a closure cap 4. The threads 12 on the container body 10 is the cap receiving upper section, and will receive the closure cap 4. 
Regarding claim 12, modified Walsh teaches the sample holder according to claim 11. Modified Walsh further teaches wherein the cap is made of the thermoplastic polyimide.
It is stated by [0033] of Walsh that the optical window may be on the bottom, top, or sides of the container where the window is made of any material transparent to light. As the cap seals the device, if the optical window is on the top of the device then the cap would also need to be made of the transparent material. The container of Walsh has already been modified such that the material of the container is a thermoplastic polyimide as taught by Abel, therefore it would be obvious to one skilled in the art to make the cap out of thermoplastic polyimide. 
Regarding claim 13, modified Walsh teaches the sample holder according to claim 11. Modified Walsh further teaches wherein the cap has a first mating structure and the body has a second mating structure, wherein the first mating structure pressure-fits the second mating structure when the cap closes the body.
Figure 2 of Walsh shows where the cap is a threaded cap, where the threads of the cap are screwed onto threads of the device to seal the device, however it is understood that there may be other closure methods such as a snap-type lid that is not shown in the figures (Walsh; [0026]). [0026] of the instant specification recites that the term pressure fit relates “to cap which tightly connects to the body while being under an elevated pressure, only. It can further relate to a cap which tightly connects after being applied to the body with pressure. For example, the cap can be clamped on the body when closing the same.” It is understood that when screwing on a cap, there will be some pressure applied to secure the cap.  
Regarding claim 16, modified Walsh further teaches wherein the thickness of the bottom portion is of about 100 micrometer or less.
It is recited by [0033] of Walsh that “the optical window is as thin as possible to reduce interference with spectroscopic interrogation. For example, the window can have a thickness of less than about 0.20 inches, e.g., less than about 0.15, 0.10, or 0.05 inches.” It is seen in Figure 2 that the thickness of the optical window 19 (bottom portion) is thinner than the cylindrical-shaped lower section of the sidewall portion. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum thickness of the optical window to a range of 100 micrometers or less which would allow for the minimization of interference with spectroscopic interrogation (Walsh; [0033]) (MPEP § 2144.05 (II)). 
Regarding claim 17, modified Walsh further teaches wherein the thickness of the bottom portion is of about 25 micrometer.
It is recited by [0033] of Walsh that “the optical window is as thin as possible to reduce interference with spectroscopic interrogation. For example, the window can have a thickness of less than about 0.20 inches, e.g., less than about 0.15, 0.10, or 0.05 inches.” It is seen in Figure 2 that the thickness of the optical window 19 (bottom portion) is thinner than the cylindrical-shaped lower section of the sidewall portion. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum thickness of the optical window to a range of about 25 micrometers which would allow for the minimization of interference with spectroscopic interrogation (Walsh; [0033]) (MPEP § 2144.05 (II)). 

Claim(s) 9, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US-2010/0120133-A1) and Abel (US-2010/0227773-A1), and in further view of Creasey (WO-2016/087873-A2).
Regarding claim 9, modified Walsh teaches the sample holder according to claim 1. Modified Walsh does teach sidewalls as seen in Figure 2 of Walsh, however Walsh does not provide the thickness of the sidewalls. 
In the analogous art of containers for holding samples, Creasey teaches a container that holds a sample that is then frozen (Creasey; page 12 lines 27-30). 
Specifically, Creasey teaches where the container may be a tube, vial, bag, plate, straw, or any other known container which can comprise a sample, particularly the container may be a screw capped cryovial, hermetically sealed cryovial, flexible bag, multiwall plate, matrix tube, or a straw (Creasey; page 12 lines 31-33). Page 13 lines 3-5 of Creasey states that the walls of the container may have a thickness from 0.5 mm, 1 mm, 2 mm, 3 mm, or 4 mm in thickness. A thickness of 1 mm is equal to a thickness of 1000 micrometers.
Walsh is silent with regards to specific thickness of sidewalls, therefore, it would have been necessary and thus obvious to look to the prior art for conventional thicknesses of containers. Creasey provides this conventional teaching showing that it is known in the art to have containers with a thickness of 1 mm, or 1000 micrometers. Therefore, it would have been obvious to one having ordinary skill in the art to make the thickness of the container from modified Walsh 1 mm motivated by the expectation of successfully practicing the invention of Creasey.
In Figure 2 of Walsh, it can be seen that the sidewalls have two different thicknesses, a thinner sidewall at the top end of the separation device 2 and a thicker end where the capillary tube 18 is. It is understood that with the combination of Creasey, at least one of the sidewalls seen will have a thickness of 1 mm. 
Regarding claim 18, modified Walsh teaches the sample holder according to claim 9. Modified Walsh further teaches wherein the range of the thickness of the sidewall portion of the body is between about 600 micrometer and about 1200 micrometer, see claim 9 supra.
It is understood that the thickness of the sidewalls of separation device 2 of Walsh will be 1 mm, 1000 micrometers, as taught by Creasey. 
Regarding claim 19, modified Walsh teaches the sample holder according to claim 18.  
While modified Walsh is not specific with regards to the thickness of the protruding section in relation to the cylindrical-shaped lower section and cap receiving upper section of the sidewall outside the protruding section to be 400 micrometer to about 200 micrometer bigger, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum thickness of the protruding section (ledge 8) to a range of 400 to 200 micrometer bigger than the cylindrical shaped lower section and cap receiving upper section which would allow for the ledge 8 to function as a stop for the closure cap (Walsh; [0034]) (MPEP § 2144.05 (II)).   
Regarding claim 20, modified Walsh teaches the sample holder according to claim 9. Modified Walsh further teaches wherein the range of the thickness of the sidewall portion of the body is between about 700 micrometer and about 1000 micrometer, see claim 9 supra.
It is understood that the thickness of the sidewalls of separation device 2 of Walsh will be 1 mm, 1000 micrometers, as taught by Creasey. 
Regarding claim 21, modified Walsh teaches the sample holder according to claim 20. 
While modified Walsh is not specific with regards to the thickness of the protruding section in relation to the cylindrical-shaped lower section and cap receiving upper section of the sidewall outside the protruding section to be 400 micrometer to about 200 micrometer bigger, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum thickness of the protruding section (ledge 8) to a range of 400 to 200 micrometer bigger than the cylindrical shaped lower section and cap receiving upper section which would allow for the ledge 8 to function as a stop for the closure cap (Walsh; [0034]) (MPEP § 2144.05 (II)).   

Claim(s) 12 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US-2010/0120133-A1) and Abel (US-2010/0227773-A1), and in further view of Knight (US-2014/0260118-A1).
Regarding claim 12, modified Walsh teaches the sample holder according to claim 11. If it is determined that modified Walsh does not teach wherein the cap is made of the thermoplastic polyimide, in the analogous art of receptacles with caps, Knight teaches various materials for a receptacle and cap (Knight; [0008], [0009], [0060]). 
Specifically, Knight teaches a receptacle 100 and cap 200 seen in Figures 1A-B and 2A-B. [0060] of Knight recites “It should be understood that the receptacle 100 and cap 200 may be comprised of a combination of resins, including, for example, a mixture of LDPE and HDPE… In addition, the amounts of LDPE and HDPE used to form each of the receptacle 100 and cap 200 may be the same or different.” As both the receptacle 100 and cap 200 are made of LDPE and HDPE, the materials for the receptacle 100 and cap 200 are the same. 
Walsh is silent with regards to specific material for the closure cap, therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials for the cap. Knight provides this conventional teaching showing that it is known in the art to use the same material for both a receptacle and capping member. Therefore, it would have been obvious to one having ordinary skill in the art to make the separation device and cap of Walsh from the same material motivated by the expectation of successfully practicing the invention of Knight.
The separation device 2 (sample holder) and the closure cap 4 (cap) of Walsh will now be made of the same material as taught by Knight, where the material is thermoplastic polyimide as taught by Abel. 

Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US-2010/0120133-A1) in view of Abel (US-2010/0227773-A1), Knight (US-2014/0260118-A1), and Yan (US-2016/0236192-A1).
Regarding claim 22, Walsh teaches a sample holder (separation device 2) for containing a substance in a solid form screening process, the sample holder (2) ([0033], [0034], Figures 1 and 2) comprising: 
a body that is rotationally symmetric around a longitudinal axis thereof, the body including
It is seen in Figure 1 that the separation device 2 (sample holder) has a body that is symmetric around a longitudinal axis.  
a sidewall portion having a cylindrical-shaped lower section, a protruding section (ridge structure or ledge 8), and a cap receiving upper section (threads 12), the protruding section (8) extending between the lower section and the cap receiving upper section (12) and laterally projecting therefrom, 
Figure 2 shows the cross section of Figure 1 where separation device 2 (sample holder) will have sidewalls, where the ledge 8 (protruding section) will be formed on the sidewall. In the annotated Figures 1 and 2 above from claim 1, it is understood that there is a cylindrical-shaped lower section. [0034] recites “the separation device 2 comprises a lower portion 6, generally having a cylinder shape”. The annotated Figures 1 and 2 above further shows that the cap receiving section will be where threads 12 are. The ledge 8 (protruding section) extends between the lower section and the threads 12 (cap receiving section) and projects laterally. 
a bottom portion (optical window 19) ([0034], Figures 1 and 2), and 
a hollow interior limited by the sidewall portion and the bottom portion (19), the bottom portion (19) and the sidewall portion forming an essentially right angle within the interior of the body; and 
There is a hollow interior denoted by reference numbers 16 for a middle tapered section and 18 for a capillary tube which are enclosed by the sidewalls of the separation device 2 (sample holder) and the optical window 19 (bottom portion). It is seen in Figure 2 that the optical window 19 (bottom portion) and sidewall forms a right angle.  
a cap (closure cap 4) that is configured to have a press-fit with an upper end of the body and to be received along the cap receiving upper section (12) of the sidewall portion of the body to close the interior of the body, the cap (4) including 
	Figures 1 and 2 show where the cap engages with the separation device 2 via threads 12 (cap receiving upper section). However, [0026] of Walsh states that the cap can employ any known mechanism to close or otherwise seal off the interior of the device or container from the outside environment, such as a snap-type lid that is attached to the body of the device or container that is snapped over the opening of the device. [0051] of the instant specification describes where the cap and body are pressed together as seen in Figures 6 and 7, such that the cap 3 closes the body 2. The cap is understood to be seen in Figure 4, with Figure 6 showing a close up view of how the cap 3 and body 2 engage. Therefore, the snap-type lid is press-fit. 
Walsh further teaches wherein the bottom portion (19) of the body have thicknesses of about 150 micrometer or less, a thickness of the bottom portion (19) of the body being less than a thickness of the cylindrical-shaped lower section of the sidewall portion of the body. 
It is recited by [0033] of Walsh that “the optical window is as thin as possible to reduce interference with spectroscopic interrogation. For example, the window can have a thickness of less than about 0.20 inches, e.g., less than about 0.15, 0.10, or 0.05 inches.” It is seen in Figure 2 that the thickness of the optical window 19 (bottom portion) is thinner than the cylindrical-shaped lower section of the sidewall portion. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum thickness of the optical window to a range of 150 micrometers or less which would allow for the minimization of interference with spectroscopic interrogation (Walsh; [0033]) (MPEP § 2144.05 (II)). 
Walsh does teach where the entire container including the optical window 19 is composed of any material that is transparent to light, including materials such as acrylic, methacrylate, quartz, fused silica, sapphire, a cyclic olefin copolymer, or cyclo olefin polymer ([0033]), however Walsh does not teach wherein the body is made of a thermoplastic polyimide. 
In the analogous art of optical systems for the detection of luminescence with at least one excitation light source and a detector, Abel teaches optical film waveguides (Abel; [0003], [0038]). 
Specifically, Abel teaches where an optically transparent layer “can comprise glass, quartz, or transparent thermoplastic plastics, preferably of the group comprising polycarbonate, polyimide, polymethylmethacrylate, or polystyrene.” (Abel; [0039]). 
Examiner further finds that the prior art contained a device/method/product (i.e., a container with an optical window) which differed from the claimed device by the substitution of component(s) (i.e., material of the entire container including the optical window being: acrylic, methacrylate, quartz, fused silica, sapphire, a cyclic olefin copolymer, or cyclo olefin polymer) with other component(s) (i.e., a thermoplastic polyimide), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., the materials of the entire container including the optical window of Walsh and have it be the thermoplastic polyimide), and the results of the substitution (i.e., having an optically transparent material) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the material of the entire container including the optical window of reference Walsh with thermoplastic polyimide of reference Abel, since the result would have been predictable.	
	Walsh does teach a closure cap 4, however Walsh is not specific as to the material of the cap 4 (Walsh; [0034]).
In the analogous art of receptacles with caps, Knight teaches various materials for a receptacle and cap (Knight; [0008], [0009], [0060]). 
Specifically, Knight teaches a receptacle 100 and cap 200 seen in Figures 1A-B and 2A-B. [0060] of Knight recites “It should be understood that the receptacle 100 and cap 200 may be comprised of a combination of resins, including, for example, a mixture of LDPE and HDPE… In addition, the amounts of LDPE and HDPE used to form each of the receptacle 100 and cap 200 may be the same or different.” As both the receptacle 100 and cap 200 are made of the same amounts of LDPE and HDPE, the receptacle 100 and cap 200 are made of the same material. 
Walsh is silent with regards to specific material for the closure cap, therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials for the cap. Knight provides this conventional teaching showing that it is known in the art to use the same material for both a receptacle and capping member. Therefore, it would have been obvious to one having ordinary skill in the art to make the separation device and cap from the same material motivated by the expectation of successfully practicing the invention of Knight.
The separation device 2 (sample holder) and the closure cap 4 (cap) of Walsh will now be made of the same material as taught by Knight, where the material is thermoplastic polyimide as taught by Abel. 
 	Walsh does teach where closure cap has a sidewall portion seen in Figure 1, further Walsh states that the optical window “may be on the bottom, top, and/or sides of the container. However Walsh does not teach where the cap has a window portion that extends over the interior of the body when the cap is secured to the body. 
	In the same problem solving area of sample cells with a cap that are analyzed using light, Yan teaches a cap with a window (Yan; abstract, [0005], [0008]).
	Specifically, Yan teaches a cell body 110 with a cap 170, where there is a window 180 sealed in the cap 170 (Yan; [0022], Figure 1). It is stated by [0023] of Yan that the window 180 can be made of calcium fluoride, quartz, magnesium oxide, glass, or sapphire that are transparent to the wavelengths of light being used. It is further seen in Figure 1 of Yan that the window 180 is thinner than the surrounding cap 170.
	It would have been obvious to one skilled in the art to modify the cap of modified Walsh such that it has a window as taught by Yan because Yan teaches that the window provides a clean Raman background for different samples (Yan; [0021]). 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., forming the cap with a window), and that in combination, each element merely would have performed the same function as it did separately (i.e., closing the container), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to combine the cap of reference modified Walsh with the window of reference Yan, since the result would have been predictable.
Yan does not teach the thickness of the window, however it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum thickness of the window to a range of 150 micrometers or less which would allow for the minimization of interference with spectroscopic interrogation (Walsh; [0033]) (MPEP § 2144.05 (II)). 
Regarding claim 23, modified Walsh teaches the sample holder according to claim 22. The limitation “the cylindrical-shaped lower section of the sidewall portion of the body being configured to fit within a well of a multi-well plate, and the protruding section of the sidewall portion of the body being configured to sit against an edge of the well of the multi-well plate” is directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by modified Walsh and the apparatus of modified Walsh is capable of fitting within a well of a multi-well plate, and the protruding section is capable to sit against an edge of the well of the multi-well plate. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Walsh (see MPEP §2114).
Regarding claim 24, modified Walsh teaches the sample holder according to claim 22. Modified Walsh further teaches wherein the cap has a first mating structure, and the body has a second mating structure, wherein the first mating structure pressure- fits the second mating structure when the cap closes the body.
Figures 1 and 2 of Walsh show where the cap engages with the separation device 2 via threads 12 (cap receiving upper section). However, [0026] of Walsh states that the cap can employ any known mechanism to close or otherwise seal off the interior of the device or container from the outside environment, such as a snap-type lid that is attached to the body of the device or container that is snapped over the opening of the device. [0026] of the instant specification recites that the term pressure fit relates “to cap which tightly connects to the body while being under an elevated pressure, only. It can further relate to a cap which tightly connects after being applied to the body with pressure. For example, the cap can be clamped on the body when closing the same.” It is understood that when screwing on a cap or if the cap is a snap-type, there will be some pressure applied to secure the cap.  

Response to Arguments
Applicant’s arguments, see page 6 of 11, filed 01/18/2022, with respect to the rejection(s) of claim(s) 1-3, 5-7, and 9-13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Walsh (US-2010/0120133-A1), Abel (US-2010/0227773-A1), and Creasey (WO-2016/087873-A2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796